 

 

Case 1:20-cv-09366-GBD Document 29 Filed 03/31/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMIE RIO MARTINEZ,

 

Plaintiff,
-against-
ACCELERANT MEDIA, LLC, ACCELERANT MEDIA: ORDER
CORPORATION, CHET STOJANOVICH :
PRODUCTIONS, LLC, CHET STOJANOVICH, and : 20 Civ. 9366 (GBD)
MATT HARPER.
Defendants.

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during yesterday’s oral argument, Defendant Harper’s
motion to dismiss the federal RICO claim (Count One) pursuant to Federal Rule of Civil Procedure
12(b)(6) for failure to state a claim, (ECF No. 21), is GRANTED.

This Court declines to exercise supplemental jurisdiction over Plaintiff's pendent state law
claims against Defendant Harper. Plaintiff may seek leave to move to amend the complaint by
letter application attaching a proposed amended complaint, on or before April 30, 2021, if
amendment would not be futile.

The Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York
March 31, 2021

 

SO ORDERED.
ae DANIELS

GaDR States District Judge

 
